Cite as 2015 Ark. 13

                 SUPREME COURT OF ARKANSAS

                                                  Opinion Delivered January   15, 2015
            IN RE ADMINISTRATIVE
            ORDER NO. 19 — ACCESS
            TO COURT RECORDS




                                        PER CURIAM

         We adopt amendments to Administrative Order No. 19 (VII), and republish the Order

below. These amendments are effective immediately. (The changes are illustrated in the End

Note.)


    ADMINISTRATIVE ORDER NUMBER 19 — Access to Court Records

....

Section VII. Court Records Excluded from Public Access.

A. Case records. The following information in case records is excluded from public access and

is confidential absent a court order to the contrary; however, if the information is disclosed

in open court and is part of a verbatim transcript of court proceedings or included in trial

transcript source materials, the information is not excluded from public access:

         (1) information that is excluded from public access pursuant to federal law;

         (2) information that is excluded from public access pursuant to the Arkansas Code

Annotated;

         (3) information that is excluded from public access by order or rule of court;

         (4) Social Security numbers;
                                       Cite as 2015 Ark. 13

       (5) account numbers of specific assets, liabilities, accounts, credit cards, and personal

identification numbers (PINs);

       (6) information about cases expunged or sealed pursuant to Ark. Code Ann. §§

16-90-901, et seq. (repealed 2013), and Ark. Code Ann. §§ 16-90-1401 et seq.;

       (7) notes, communications, and deliberative materials regarding decisions of judges,

jurors, court staff, and judicial agencies;

       (8) all home and business addresses of petitioners who request anonymity when

seeking a domestic order of protection.

B. Administrative Records. The following information in administrative records is excluded

from public access and is confidential absent a court order to the contrary:

       (1) information that is excluded from public access pursuant to Arkansas Code

Annotated or other court rule;

       (2) information protected from disclosure by order or rule of court;

       (3) security and emergency preparedness plans. Security and emergency preparedness

plans shall not be open to the public under this order or the Arkansas Freedom of Information

Act, Ark. Code Ann. §§ 25-19-101 et seq., to the extent they contain information that if

disclosed might jeopardize or compromise efforts to secure and protect individuals, the

courthouse, or court facility. This exclusion from public access shall include: (A) Risk and

vulnerability assessments; (B) Plans and proposals for preventing and mitigating security risks;

(C) Emergency response and recovery records; (D) Security plans and procedures; and (E)

Any other records containing information that if disclosed might jeopardize or compromise


                                                2
                                      Cite as 2015 Ark. 13

efforts to secure and protect individuals, the courthouse, or court facility.

         (4) notes, communications, and deliberative materials of judges regarding court

administration matters arising under Administrative Orders Number 14 and 18.



                                         End Notes

Section VII.

A.

....

  (6) information about cases expunged or sealed pursuant to Ark. Code Ann. §§ 16-90-901,

et seq. (repealed 2013), and Ark. Code Ann. §§ 16-90-1401 et seq.;

  (7) notes, communications, and deliberative materials regarding decisions of judges, jurors,

court staff, and judicial agencies;

  (8) all home and business addresses of petitioners who request anonymity when seeking a

domestic order of protection.

B. Administrative Records. The following information in administrative records is excluded

from public access and is confidential absent a court order to the contrary:

     (1) information that is excluded from public access pursuant to Arkansas Code Annotated

or other court rule;

  (2) information protected from disclosure by order or rule of court;

 (3) security and emergency preparedness plans. Security and emergency preparedness plans

shall not be open to the public under this order or the Arkansas Freedom of Information Act,


                                               3
                                     Cite as 2015 Ark. 13

Ark. Code Ann. §§ 25-19-101 et seq., to the extent they contain information that if disclosed

might jeopardize or compromise efforts to secure and protect individuals, the courthouse, or

court facility. This exclusion from public access shall include: (A) Risk and vulnerability

assessments; (B) Plans and proposals for preventing and mitigating security risks; (C)

Emergency response and recovery records; (D) Security plans and procedures; and (E) Any

other records containing information that if disclosed might jeopardize or compromise efforts

to secure and protect individuals, the courthouse, or court facility.

   (4) notes, communications, and deliberative materials of judges regarding court

administration matters arising under Administrative Orders Numbers 14 and 18.




                                              4